Citation Nr: 1547421	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-49 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for glomerulonephritis.

2.  Entitlement to service connection for hypertension, claimed as being due to glomerulonephritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 through July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board wishes to emphasize that a timely appeal was perfected by the Veteran that is responsive to the RO's March 2008 rating decision in which it denied service connection for glomerulonephritis and for hypertension.  In that regard, a timely Notice of Disagreement was received from the Veteran in November 2008.  In the NOD, and in relation to his hypertension claim, the Veteran did allege for the first time that his hypertension is secondary to his claimed glomerulonephritis.  The record shows that those assertions were treated subsequently by the RO as a petition to reopen his previous claim, rather than as a timely NOD responsive to the RO's March 2008 denial.  The RO's apparent reasoning for doing so is that the Veteran's newly raised theory that his hypertension may be secondary to his glomerulonephritis constitutes a whole new claim.

The Board disagrees with the RO's characterization of the Veteran's November 2008 statements relating to his hypertension and concludes that the RO has failed to recognize the Veteran's timely NOD responsive to the RO's March 2008 denial of his original claim for service connection for hypertension.  Toward that end, the Board emphasizes that the Veteran's appeal concerning his claim for service connection for hypertension arises out of his original October 2007 claim and the RO's March 2008 denial of that claim.  DeLisio v. Shinseki, 25 Vet.App. 45, 53 (2011) (stating, "even if a claimant believes that his condition is related to service in a particular way, his claim is not limited solely to one theory of service connection."); Robinson v. Peake, 21 Vet. App. 545, 552-56 (2008) (holding that the Board has a duty to address all issues reasonably raised either by the appellant or by the contents of the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009).  Given the history noted above, the Veteran's appeal concerning the issue of his entitlement to service connection for glomerulonephritis arises also from his original October 2007 claim.

Testimony was received from the Veteran and his spouse during an August 2015 video conference hearing. A transcript of that testimony is associated with the electronic record.


FINDINGS OF FACT

1.  The Veteran has glomerulonephritis and the evidence is in relative equipoise as to the question of whether the Veteran's glomerulonephritis resulted from a gastrointestinal infection that occurred during his active duty service.

2.  The Veteran has hypertension that resulted from his service-connected glomerulonephritis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for glomerulonephritis are met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

2.  The criteria for service connection for hypertension, secondary to glomerulonephritis, are met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board is cognizant of the notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Given the favorable action taken below as to the issues on appeal, however, no further notification or assistance in developing the facts pertinent to that limited matter is required at this time.  Indeed, such action would result only in delay.

II.  Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish the existence of a chronic disease in service, the evidence must show that there was a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing that symptoms attributable to the claimed disability were continuous after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge if the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence that relates the current disorder to service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  In order to demonstrate the existence of a chronic disease during service, regulations require a showing of a combination of manifestations that are sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  In that regard, a chronic disease is to be distinguished from isolated findings or a diagnosis that merely includes the word "chronic."  38 C.F.R. § 3.303(b).

In instances where the evidence does not show the occurrence of a disease or injury during service, service connection can still be granted if all of the evidence, including that pertinent to the period of service, establishes that the disability, even though diagnosed after discharge, was in fact incurred during service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Also, any disability that is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will also be service connected.

In determining whether service connection is warranted in any given case, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).


	A.  Glomerulonephritis

The Veteran alleges in his claims submissions and Board hearing testimony that he has current glomerulonephritis and end-stage renal disease that is related etiologically to an in-service gastrointestinal illness.

Service treatment records include records from December 1991 which reflect that the Veteran was treated and followed for diarrhea, vomiting, abdominal cramping, loss of appetite, and weight loss.  Although the service treatment records do not reflect a specific diagnosis other than "diarrhea," the records does show that the Veteran was treated with a course of Ciprofloxacin, which is an antibiotic used commonly to treat bacterial infections.  Drugs & Medications - Cipro (Ciprofloxacin), WebMD, http://www.webmd.com/drugs/2/drug-1124-93/cipro-oral/ciprofloxacin-oral/details (last visited November 4, 2015).

Post-service treatment records show that the Veteran was diagnosed with membranoproliferative glomerulonephritis, type II following a renal biopsy performed at John D. Archbold Medical Center in May 2006.  In three separate opinion letters provided in August 2007, March 2009, and September 2015, the Veteran's private treating nephrologist, Dr. W.M.H., opined that it is likely that the Veteran's glomerulonephritis is likely the result of the Veteran's gastrointestinal illness during service.  Notably, Dr. W.M.H. explained in his March 2009 opinion that membranoproliferative glomerulonephritis, type II generally progresses slowly.  Moreover, he noted, the medical community recognizes that an infection (such as enteritis) in the face of a non-specific immune deficit can trigger an auto-immune illness such as nephritis, which in turn, can result in kidney failure.  With respect to the Veteran, and upon review of the service treatment records, Dr. W.M.H. noted that the Veteran did appear to have an episode of unusually severe enteritis during service that lasted a period of weeks.  According to Dr. W.M.H., given the severity and character of the Veteran's episode of enteritis, that illness was a sufficient trigger for a latent immune deficit that, in the Veteran's case, developed into nephritis.  Dr. W.M.H.'s opinion and rationale are not disputed in the record by any contrary medical opinions.

As noted above, the service treatment records do not indicate a specific in-service diagnosis related to the Veteran's gastrointestinal illness in December 1991.  Nonetheless, given that the records show that the Veteran was prescribed a bacterial antibiotic to treat his gastrointestinal complaints, and also, the documented severity and duration of the Veteran's complaints, Dr. W.M.H.'s conclusions and rationale are consistent with the facts shown in the record.

Under the circumstances, the Board finds that the evidence shows that it is at least as likely as not that the Veteran had a severe episode of enteritis during service, and, that his current glomerulonephritis resulted from that in-service illness.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that the elements for service connection for glomerulonephritis are met.  Accordingly, service connection for glomerulonephritis is granted.

	B.  Hypertension

In his claims submissions and hearing testimony, the Veteran alleges that he has current hypertension that has resulted from his glomerulonephritis.

Indeed, the post-service treatment records from John D. Archbold Medical Center document hypertensive blood pressure readings of 144/100 mmHg in October 2006, 139/96 mmHg in November 2006, and 157/11 mmHg in December 2006.  Still other blood pressure readings taken at Nephrology Consultants from June through October of 2006 document systolic blood pressure readings ranging from 130 to 162 and diastolic readings ranging from 88 to 100 while the Veteran was seated.

Consistent with the above, records from John D. Archbold Medical Center and from Dr. W.M.H. reflect ongoing diagnoses of hypertension.  An October 2006 record from John D. Archbold Medical Center expresses the opinion that the Veteran's hypertension is associated with progressive renal failure.  That opinion is echoed by Dr. W.M.H. in a September 2015 opinion letter.

In view of the foregoing evidence, the Board concludes also that the elements of service connection for hypertension are met.  38 C.F.R. §§ 3.303, 3.310 (2015).  Accordingly, service connection for hypertension, secondary to glomerulonephritis is also granted.


ORDER

Service connection for glomerulonephritis is granted.

Service connection for hypertension, secondary to glomerulonephritis, is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


